GOOLSBY, Judge
(dissenting):
I respectfully dissent.
The South Carolina Tort Claims Act is the exclusive civil remedy available in actions against governmental entities. Murphy v. Richland Memorial Hosp., 317 S.C. 560, 455 S.E.2d 688 (1995). The Act and its provisions relating to limitations and exemptions must be construed liberally in *510favor of limiting the liability of a governmental entity. S.C.Code Ann. § 15-78-200 (Supp.1998). Thus, if the Act is capable of two interpretations, one favoring limiting liability and one favoring expanding liability, we must choose that interpretation that limits the liability of the government.
Under the Tort Claims Act, an employee of a governmental entity, except for limited, well-defined exceptions, enjoys immunity for torts committed by him or her while acting within the scope of his or her official duties. S.C.Code Ann. § 15-78-70(a) and (b) (Supp.1998). Further, “[a] settlement ... in an action or a settlement of a claim under this chapter [the Tort Claims Act] constitutes a complete bar to any further action by the claimant against an employee or governmental entity by reason of the same occurrence.” S.C.Code Ann. § 15-78-70(d) (Supp.1998). The question before us then is whether a settlement obtained by a plaintiff with an employee of a governmental entity, irrespective of how the settlement documents are styled,1 precludes the plaintiff from later bringing an action against the governmental entity where the complaint alleges the employee was acting within the scope of his or her official duties at the time the claim occurred.2 The majority concludes it does not.
*511Because we must interpret the statute in favor of limiting liability, I would hold that where a plaintiff has pursued a claim against an employee of a governmental entity in the employee’s individual capacity arising from a particular occurrence, a settlement of that claim bars a later action against the governmental entity based upon a claim arising from the same occurrence where, as here, the complaint in the later action alleges the employee acted within the scope of his or her official duties at the time of the occurrence.
The fact that at the time of the settlement between the plaintiff and the employee neither a claim had been made nor an action brought against the governmental entity does not make the settlement of the claim any less a settlement of a claim “under this chapter” where, as happened here, “the same occurrence” provides the basis for both the action against the employee and the action against the governmental entity. The point at which a claimant makes an allegation that an employee of a governmental entity acted within the scope of his or her official duties should make 'no difference as far as the limitation contained within Section 15-78-70(d) is concerned, particularly where, as in this case, the record does not show that either the claimant or the employee moved prior to settlement to join the governmental entity as a party defendant based on principles of respondeat superior. This is not a case where an employee, when sued in tort, alleged he or she acted within the scope of his or her official duties and the governmental entity in the same action responded to the allegation with a denial prior to the employee’s settlement of the action with the plaintiff.3
In the present case, the only way the plaintiff Wade can recover from Berkeley County is if it is determined Pierce was acting within the scope of his official duties at the time of the occurrence. Should a jury determine that Pierce was acting within the scope of his official duties, Wade will have already settled with Pierce a claim based on the exact same occur*512rence, and Wade’s claim against Berkeley County would therefore be barred.
The majority’s holding allows a plaintiff to sue an employee of a governmental entity first in his or her individual capacity, force the employee into settling the claim based on the employee’s potential individual liability, and then subsequently amend the complaint to add the governmental entity as a defendant. Moreover, the holding allows a plaintiff not only to assert two inconsistent theories of recovery (ie., the employee was or the employee was not acting within the scope of his or her official duties), but allows the plaintiff to recover under both. If the Tort Claims Act does allow the procedure employed by the plaintiff here, then the Act is in serious need of amendment, for no plaintiff will hereafter pursue a claim under the Act in any other fashion — particularly where the claim involves a motor vehicle collision between a plaintiff and a governmental employee.
One other thing. Notwithstanding the majority’s disclaimer toward the end of its opinion, and considering its discussion concerning joint tortfeasors and the result it reaches (allowing a claim against the master after the servant has settled a claim based on the same occurrence), the majority still treats Pierce and Berkeley County as joint tortfeasors. Clearly, at least at common law, they are not so. See Seaboard Air Line Ry. Co. v. Coastal Distrib. Co., 273 F.Supp. 340, 342 (D.S.C. 1967) (“Contrary to the argument of the railroad, [the master and servant], though suable jointly (Cravens v. Lawrence, 1936, 181 S.C. 165, 169, 186 S.E. 269; Parker v. Bissonette, 1943, 203 S.C. 155, 163, 26 S.E.2d 497, 147 A.L.R. 773; Davenport v. Southern Ry. Co., 4 Cir., 1905, 135 F. 960, 962-963;) are not strictly joint-tortfeasors.”); Alvarez v. New Haven Register, Inc., 249 Conn. 709, 720, 735 A.2d 306 (1999) (“[A] principal whose liability rests solely upon the doctrine of respondeat superior and not upon any independent act of the principal is not a joint tortfeasor with the agent from whose conduct the principal’s liability is derived.”); cf. HUBBARD and FELIX, THE SOUTH CAROLINA LAW OF TORTS, at 630 (2d ed. 1997) (“[A] covenant not to sue the employee would also release the employer who was liable solely because of the doctrine of respondeat superior.”)
I would affirm.

. A settlement concluded by a covenant not to execute is still a settlement, notwithstanding it may not be a release or covenant not to sue. See State ex rel. Missouri Cable Telecomm. Ass’n v. Missouri Pub. Serv. Comm’n, 929 S.W.2d 768, 773 (Mo.Ct.App.1996) (“By its very nature, a settlement agreement is a compromise by each party to the agreement of certain rights in order to gain what it did not have an established right to claim.”); BLACK'S LAW DICTIONARY Settlement, at 1538-39 (1968) (defining settlement, inter alia, as "[a]n adjustment between persons concerning their dealings or difficulties; an agreement by which parties having disputed matters between them reach or ascertain what is coming from one to the other”). Certainly, our supreme court has seen it that way. See Poston by Poston v. Barnes, 294 S.C. 261, 264, 363 S.E.2d 888, 889 (1987) (“A Covenant Not to Sue and a.Covenant Not to Execute are so closely akin that a major distinguishing factor is that the latter is normally executed when a settlement occurs after the filing of a lawsuit, while the former is entered into before a lawsuit is filed.”) (emphasis mine). Indeed, both Gerald D. Wade, the claimant, and Bobby Joe Pierce, the employee of the governmental entity, gave up something and received something as a result of their agreement. Wade got $13,000, and Pierce got a covenant not to execute.


. In reviewing the trial court's grant of summary judgment, we must view the facts in the light most favorable to Wade. Viewing the evidence *511that way, and for purposes of this appeal, Pierce was, therefore, an employee of Berkeley County.


. The trial court found as a fact that at the time Pierce's insurance carrier paid the settlement amount in exchange for a covenant not to execute "Wade had not yet made any claim against Berkeley County."